Citation Nr: 0336507	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  03-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant had active service from July 1965 to June 1966; 
he was discharged under other than honorable (OTH) 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of September 2002, which found that the appellant was not 
eligible for pension benefits because his discharge was 
issued under conditions which constitute a bar to the payment 
of Department of Veterans Affairs (VA) benefits.  He 
testified at a hearing before the undersigned held at the RO 
in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the appellant was discharged under OTH 
conditions.  In an administrative decision dated in December 
1966, VA found that the appellant's OTH discharge due to a 
civilian felony conviction was issued under dishonorable 
conditions, and, therefore, he was not entitled to VA 
monetary benefits.  See 38 C.F.R. §§ 3.12(a), (d).  This 
decision is final, and can only be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003); D'Amico v. West, 209 
F.3d 1322 (2000).  

At his hearing before the undersigned, the appellant 
testified that he had filed a claim for an upgraded discharge 
with a service department discharge review board in July 
2003.  The file also contains a copy of a completed 
application dated in September 2002.  A decision on such a 
claim would bear directly on the appellant's current claim 
before VA, and, therefore, VA must obtain records of any 
decision made on the appellant's claim for correction of 
military records.  38 C.F.R. § 3.159(c)(2) (2003).  

In addition, the RO must provide the appellant with written 
notice as to the evidence and information necessary to 
substantiate his claim on appeal, including notice as to what 
portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should ensure that all notice 
and assistance required by the Veterans 
Claims Assistance Act of 2000, to include 
specific written notice to the appellant 
as to the evidence and information 
necessary to substantiate his claim on 
appeal, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).   

2.  The RO should contact the Army 
discharge review board for personnel not 
on active duty, CO, USARPERCEN, Attn:  
DARP-VSA-A, 9700 Page Blvd., St. Louis, 
MO  63132-5200, and request a copy of the 
disposition of the appellant's claim, if 
completed.  If no application was received 
from the appellant, or if the application 
is still pending, the RO should obtain a 
response to this effect.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, and additional 
relevant evidence has been received since 
the March 2003 statement of the case, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




